07/20/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      ri
                                                                                      Case Number: PR 06-0544
                                                                                         a.


                                       PR 06-0544
                                                                                JUL 2 0 2021
                                                                              Bowen Cireetiwood
                                                                            Clerk of Supreme Court
 IN RE PETITION OF SARAH MCREYNOLDS FOR                                        State of Montana

 REINSTATEMENT TO ACTIVE STATUS IN THE                                    ORDER
 BAR OF MONTANA


       Sarah McReynolds has petitioned the Court for reinstatement to active status in the
State Bar of Montana. McReynolds was placed on inactive status on July 12, 2021, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Attached to the Petition is a letter from the State Bar stating that
McReynolds has now completed all CLE requirements for that reporting year. The Petition
states that McReynolds is not currently subject to discipl nary proceedings and has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofSarah McReynolds for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, McReynolds shall be
reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                       Ln,
       DATED this    n  day of July, 2021.
eS02
   4 104 .  04 1°L.
      Justices